Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-15 and 20) and Species 1 (Figures 1-4) in the replies filed on 4/12/2021 and 10/20/2021 is acknowledged. Applicant indicated that claims 1-9, 14 and 20 correspond to the elected species. Claims 10-13 and 15-19 are withdrawn from consideration at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (US 4,919,888) in view of Yun (US 5,427,266).
Regarding claim 1, Spence discloses a sterilization container (See Fig. 1), comprising: a body (at 12); a lid (at 14), the body and lid together defining an interior; a gasket (28) for sealing the interior against an ingress of contaminants; wherein the gasket has a first seal state that is not compressed to seal the sterilization container against the ingress of contaminants when the lid is not engaged with the body (as shown in Fig. 1), and wherein the gasket has a second seal state where the gasket is compressed to seal the sterilization container against the ingress of contaminants when the lid is engaged with the body (as shown in Figs. 2-3). Spence discloses the claimed invention except for the seal indicator for indicating a seal state of the sterilization container, the seal indicator having a first indicator state that indicates an unsealed container state and a second indicator state that indicates a sealed container state.
However, Yun teaches a container (See Fig. 1) comprising a body (at 6), a lid (at 8) and a seal (between 16/18 and 29) for sealing an interior space between the lid to the body, and a seal indicator (seal indication surface 18 in combination with window opening 30) for indicating a seal state of the container, the seal indicator having a first indicator state (hazy pattern, described in column 3, lines 2-6) that indicates an unsealed container state and a second indicator state (pattern on 18 being in focus, described in column 3, lines 8-9) that indicates a sealed container state, for the purpose of indicating to the user whether the lid is properly sealed to the container body (See column 1, lines 6-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Spence with the seal indicator as taught by Yun in order to indicate to the user whether the lid is properly sealed to the container body.
	Regarding claim 2, Yun teaches the seal indicator displays a first indicium in the first indicator state and a second indicium in the second indicator state, and wherein the first indicium is a first color 
	Regarding claim 3, Yun teaches the claimed invention except for the seal indicator being visible from an exterior of the sterilization container through an opening in the body. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have positioned the window opening on the body in order to permit convenient viewing of the indicator.  The window opening would perform the same function whether located on the lid or the body.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 4, Yun teaches the seal indicator is visible from an exterior of the sterilization container through an opening (at 30) in the lid.
Regarding claim 5, Spence discloses the gasket extends between the body and the lid to seal the interior against the ingress of contaminants.
Regarding claim 6, Spence discloses the gasket extends about a perimeter of the body and the lid.
Regarding claim 7, Spence-Yun discloses the body includes a first end, a second end opposite the first end, a first side extending between the first and second ends, and a second side extending between the first and second ends opposite the first side, wherein the seal indicator is visible from each of the first end, the second end, the first side, and the second side.
Regarding claim 8, Spence-Yun discloses the gasket is the seal indicator, and wherein the gasket comprises a first indicium (hazy pattern visible through the window opening) to indicate the first indicator state and a second indicium (clear pattern visible through the window opening) to indicate the second indicator state.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (US 4,919,888) in view of Yun (US 5,427,266) as applied to claim 8 above, and further in view of Thompson (US 4,489,841). As described above, Spence-Yun discloses the claimed invention except for the gasket having two different colors. However, Thompson teaches a container (See Figs. 1-2) comprising a body (at 13), a lid (at 14) and an indicator (at 38), wherein the indicator has different colors (e.g. changing colors) for the purpose of clearly indicating when the container has changed states (e.g. changed from closed state to open state). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seal indicator of Spence-Yun to utilize a color change when the container state (i.e. seal state) changes as taught by Thompson in order to clearly indicate the seal state of the container. Further regarding the gasket being molded, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (US 4,919,888) in view of Yun (US 5,427,266) and Youssef (US 4,299,921).
Regarding claim 20, Spence discloses a sterilization container (See Fig. 1), comprising: a body (at 12); a lid (at 14), the body and lid together defining an interior; a gasket (28) for sealing the interior against an ingress of contaminants; and wherein the gasket has a first seal state that is not compressed to seal the sterilization container against the ingress of contaminants when the lid is not engaged with the body (as shown in Fig. 1), and wherein the gasket has a second seal state where the gasket is compressed to seal the sterilization container against the ingress of contaminants when the lid is engaged with the body (as shown in Figs. 2-3). Spence discloses the claimed invention except for the seal indicator for indicating a seal state of the sterilization container, the seal indicator having a first indicator state that indicates an unsealed container state and a second indicator state that indicates a sealed container state, and the gasket being integrally formed with filter media for forming a barrier between an external environment and the interior.
Regarding the seal indicator, Yun teaches a container (See Fig. 1) comprising a body (at 6), a lid (at 8) and a seal (between 16/18 and 29) for sealing an interior space between the lid to the body, and a seal indicator (seal indication surface 18 in combination with window opening 30) for indicating a seal state of the container, the seal indicator having a first indicator state (hazy pattern, described in column 3, lines 2-6) that indicates an unsealed container state and a second indicator state (pattern on 18 being in focus, described in column 3, lines 8-9) that indicates a sealed container state, for the purpose of indicating to the user whether the lid is properly sealed to the container body (See column 1, lines 6-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Spence with the seal indicator as taught by Yun in order to indicate to the user whether the lid is properly sealed to the container body.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735